                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DE’ANDRE STARNES,                    )
                                     )
               Plaintiff,            )
                                     )
     v.                              )        1:19CV139
                                     )
CONDUENT, INC.,                      )
                                     )
                                     )
               Defendant.            )

                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is Defendant Conduent, Inc.’s

Motion to Compel Arbitration and Dismiss or in the Alterative,

to Stay Proceedings Pending Arbitration. (Doc. 14.) Defendant

moves to dismiss Plaintiff Andre Starnes’s pro se Amended

Complaint. Defendant moves this court to dismiss in light of its

binding arbitration agreement with Plaintiff. Defendant also

moves under Fed. R. Civ. P. 11 for attorneys’ fees and costs.

This is Plaintiff’s second pro se lawsuit against to Conduent,

Inc., in this court bringing almost identical claims. For the

reasons stated herein, the court finds Defendant’s motion will

be granted in part and denied in part.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     In deciding a motion to compel arbitration, “courts apply a

standard similar to that applicable to a motion for summary




     Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 1 of 28
judgment.” Adams v. Citicorp Credit Servs., Inc., 93 F. Supp. 3d

441, 445 (M.D.N.C. 2015); Minter v. Freeway Food, Inc., No.

1:03CV00882, 2004 WL 735047, at *2 (M.D.N.C. Apr. 2, 2004)

(quoting Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir.

2003)). Accordingly, the court may consider materials outside

the complaint. See Fed. R. Civ. P. 56(c)(1)(A); Adams, 93 F.

Supp. 3d at 445–46 (considering materials outside the complaint

in a motion to compel arbitration).

     A.   Parties

     Plaintiff is a former employee of Conduent, Inc. (Amended

Complaint (“Am. Compl.”) (Doc. 4) at 5.)1 Plaintiff worked as an

information technology customer support employee. (Id.)

Defendant Conduent, Inc. (“Conduent”) is the parent company of

Conduent Business Services, LLC, and Conduent Commercial

Solutions, LLC. (Def.’s Mem. in Supp. of Mot. to Compel

Arbitration and Dismiss (“Def.’s Br.”) (Doc. 15) Ex. A,

Declaration of Kerri Odle (“Odle Decl.”) (Doc. 15-1) ¶ 3.)

Conduent Business Services, LLC, was formerly known as Xerox

Business Services (“XBS”). (Id.) “In January 2017, Xerox

Corporation spun off XBS and its subsidiaries to a holding




     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                                  -2-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 2 of 28
company named Conduent, Inc.” (Id.) Conduent is a successor to

XBS. (Id.)

    B.    Plaintiff’s 2017 Suit

    Plaintiff filed a previous pro se complaint with this court

on May 31, 2017. (1:17CV495 (Doc. 1).) That Complaint was

against “Conduent Incorporated” and “Xerox Commercial Services,

LLC” (“XCS”). (Id. at 1.) The previous complaint alleged

violations of Plaintiff’s rights under the Family Medical Leave

Act (“FMLA”), Americans with Disabilities Act as Amended

(“ADAAA”), and racial discrimination. (Id. at 2.) Plaintiff

specifically alleged that he “was denied timely access to

reasonable accommodations” by his employer, in violation of FMLA

and the ADAAA. (Id. at 3.) Plaintiff further alleged that he had

“spoken with a coworker [who] did not have these issues when she

took time off for her medical issues[,]” (id.), giving rise to

the claims of discrimination.

    Defendants responded by moving to dismiss and compel

arbitration. (1:17CV495 (Doc. 12).) In support of the motion,

Defendants submitted the declaration of Shirley Pierce, who at

the time was Vice-President of Human Resources for Conduent

Business Services, LLC. (1:17CV495 (Doc. 12-2).) Pierce

described Plaintiff’s application for employment; the

application by Plaintiff was made in 2015 “utilizing Defendants’

electronic application and new hire onboarding process.” (Id. at

                                  -3-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 3 of 28
3.) According to Pierce, applicants “electronically acknowledge”

and agree to company policies, including the Dispute Resolution

Plan and Rules (“DRP”). (Id. at 2-3.) The DRP at issue in

Plaintiff’s 2017 case is the same agreement at issue in his

present suit. (Compare 1:17CV495 (Doc. 12-3), with Odle Decl.

(Doc. 15-1) at 7–27.)

    In Plaintiff’s 2017 pro se lawsuit, this court granted the

defendants’ motion to compel arbitration. Starnes v. Conduent

Inc., No. 1:17CV495, 2018 WL 3466951, at *9 (M.D.N.C. July 18,

2018). Specifically, this court found that:

    the arbitration agreement, as expressly stated in the
    employment documents and the DRP, constitutes a valid
    contract between the parties. As to . . . whether the
    agreement includes an arbitration provision that
    purportedly covers the dispute - the requirement is
    also satisfied. . . . Plaintiff’s FMLA, ADAAA, and
    discrimination claims fall squarely within the plain
    language of the arbitration provision.

Id. at *8.

    C.    Plaintiff’s Present Suit

    Plaintiff filed a second pro se Complaint with this court

on January 31, 2019. (Doc. 2.) Plaintiff filed an Amended

Complaint that alleges Defendant violated his rights under the

FMLA, ADAA, and Title VII. (Am. Compl. (Doc. 4) at 2.)

Specifically, Plaintiff alleges that Defendant:

    interfered, denied, retaliated, and discriminated
    against [him] for attempting to exercise [his] right
    to medical leave under the Family Medical Leave Act.
    [He] also believe[s] that [his] race, age, sex,

                                  -4-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 4 of 28
    disability, and the fact that [he] made formal
    complaint to HR, EEOC, and in federal court motivated
    the negative actions also.

(Id. at 5.) Plaintiff also alleges that Defendant discriminated

against him based on his age. (Id.)

    Plaintiff alleges that, since he filed his 2017 suit, he

was fired by Defendant; Plaintiff was terminated on April 8,

2018. (Id.) Plaintiff also claims that “[t]he employer has an

arbitration agreement, the employer has stated is not binding

and there are no contracts between myself and the employer. For

previous and new reasons I ask that the court rule the agreement

invalid.” (Id.)

    Counsel for Defendant sent Plaintiff two letters demanding

that Plaintiff dismiss his 2019 Complaint on the grounds that

the DRP was still in force despite the fact that Plaintiff had

been terminated. (Def.’s Br. (Doc. 15) Ex. B, Declaration of

Maryjo Lovie Robert (“Roberts Decl.”) (Doc. 15-2) at 49–52.)

Defendant contends, and Plaintiff does not deny, that he has

failed to submit his 2019 claims to arbitration. (Id. ¶ 4; Pl.’s

Resp. in Opp’n to Def.’s Mot. to Compel Arbitration and Dismiss

(“Pl.’s Resp.”) (Doc. 19) at 1–2.)

    D.    Procedural History

    Plaintiff filed his pro se Complaint and application to

proceed in forma pauperis (“IFP”) on January 31, 2019. (Docs. 1,

2.) The Magistrate Judge held a hearing on Plaintiff’s IFP

                                  -5-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 5 of 28
application during which the Magistrate Judge gave Plaintiff a

deadline to file an amended complaint. (Minute Entry

02/25/2019.) Plaintiff filed his Amended Complaint on May 2,

2019. (Am. Compl. (Doc. 4), along with several exhibits, (Docs.

4-1, 4-2, 4-3, 4-4)).

      Defendant filed its Motion to Compel Arbitration and

Dismiss or in the Alternative, to Stay Proceedings Pending

Arbitration, (Doc. 14), along with a supporting brief, (Def.’s

Br. (Doc. 15)). Plaintiff responded, (Pl.’s Resp. (Doc. 19)),

and Defendant replied, (Doc. 21). Defendant’s motion is ripe for

ruling.

II.   STANDARD OF REVIEW

      In deciding a motion to compel arbitration, “courts apply a

standard similar to that applicable to a motion for summary

judgment.” Starnes, 2018 WL 3466951, at *5; Adams, 93 F. Supp.

3d at 445; Minter, 2004 WL 735047, at *2 (quoting Bensadoun, 316

F.3d at 175).

      Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

                                    -6-



      Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 6 of 28
party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges

its burden . . . , the nonmoving party must come forward with

specific facts showing that there is a genuine issue for trial.”

McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986)). Summary judgment should be granted

“unless a reasonable jury could return a verdict in favor of the

nonmovant party on the evidence presented.” McLean, 332 F.3d at

719 (citing Liberty Lobby, 477 U.S. at 247–48).

III. ANALYSIS

    Under the Federal Arbitration Act (“FAA”), a written

arbitration agreement “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” 9 U.S.C. § 2. Federal

policy strongly favors arbitration, and the FAA represents “a

liberal federal policy favoring arbitration agreements” and

applies “to any arbitration agreement within the coverage of the

[FAA].” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24 (1983).

    To compel arbitration under § 4 of the FAA, a litigant must

show “(1) the existence of a dispute between the parties, (2) a

written agreement that includes an arbitration provision which

                                  -7-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 7 of 28
purports to cover the dispute, (3) the relationship of the

transaction, which is evidenced by the agreement, to interstate

or foreign commerce, and (4) the failure, neglect or refusal of

the defendant to arbitrate the dispute.” Adkins v. Labor Ready,

Inc., 303 F.3d 496, 500-01 (4th Cir. 2002) (citation omitted).

The parties must have entered into a valid agreement to

arbitrate, and the dispute in question must fall within the

scope of the arbitration agreement. Chorley Enters., Inc. v.

Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 563 (4th Cir.

2015) (citation omitted). Dismissal may be appropriate if all

claims asserted in a complaint are subject to arbitration.

Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252

F.3d 707, 709-10 (4th Cir. 2001).

    Defendant raises several arguments in its brief. First,

Defendant argues that all of Plaintiff’s claims are barred by

the doctrine of issue preclusion. (Def.’s Br. (Doc. 15) at 5.)

Defendant argues that Plaintiff is seeking to invalidate the

DRP, a claim that was raised and rejected in Plaintiff’s 2017

suit. (Id. at 7.) Alternatively, Defendant argues that the same

rationale that this court used to conclude that the DRP was

binding in the 2017 suit leads to the same conclusion in the

present suit. (Id. at 7–8.) Finally, Defendant argues that the

court should award costs and fees pursuant to Fed. R. Civ. P.



                                  -8-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 8 of 28
11(c) in light of Plaintiff’s continued refusal to participate

in arbitration even after this court’s previous order.

     In response, Plaintiff challenges the validity of the DRP.

Plaintiff argues that:

     Xerox does not have any controlling interest in
     Conduent, Conduent is a separate entity[.] The
     “agreement” only applies to Xerox and their
     subsidiaries, per the terms of the agreement. The
     “agreement” is null and void effective day one of the
     completion of the “spin off” of the subsidiary
     Conduent into the free and clear, separate and
     independent, Conduent, with its own publicly traded
     stock.

(Pl.’s Resp. (Doc. 19) at 1–2.)2

     Defendant counters that the definition of “Company” in the

DRP includes:

     every subsidiary (first tier and downstream) of
     Sponsor, every parent corporation or affiliate,
     predecessor and all of their directors, officers,
     employees, attorneys and agents, every plan of
     benefits, whether or not tax-exempt, established or
     maintained by any such entity, the fiduciaries, agents
     and employees of all such plans, and all the
     successors and assigns of all such entities, plans and
     persons.

     2 Plaintiff also raises issues with accessing court filings
on PACER due to cost and his “limited time.” (Pl.’s Resp. (Doc.
19) at 2.) Plaintiff stated that he reserved his right to amend
his response once he obtained the “defenses filings in its
entirety.” (Id.) Eight months have elapsed since Plaintiff filed
his Response. Plaintiff has not yet moved to amend his response
or filed any other motions with the court. The court finds this
argument lacks merit.
     Further, Plaintiff’s claim that he “question[s] the
legality of the The Kullman’s firms right to practice law in the
state of North Carolina” is frivolous, as is Plaintiff’s request
for discovery under Fed. R. Civ. P. 56(d). (Pl.’s Resp. (Doc.
19) at 2.)
                                  -9-



    Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 9 of 28
(Def.’s Reply (Doc. 20) at 2l; Odle Decl. (Doc. 15-1) at 12.)

Defendant points out that Plaintiff only contests the DRP on the

grounds that the DRP is no longer in force since Conduent came

into being after he signed it. (Def.’s Reply (Doc. 20) at 3–4.)

    The court finds that Defendant’s motion should be granted

and that Plaintiff’s Amended Complaint should be dismissed. The

court begins by finding that any argument by Plaintiff that the

DRP is not binding is barred by issue preclusion. The court also

finds that all of Plaintiff’s current claims, to include his new

age discrimination claim, are covered by the DRP. The court does

not analyze issue preclusion as to the first, third, or fourth

prongs of the Adkins framework, but instead addresses those

issues after the discussion of the DRP’s enforceability and

issue preclusion. Finally, the court addresses costs and fees

under Fed. R. Civ. P. 11(b)–(c).

    A.    Issue Preclusion as to Enforceability of DRP

    The court finds that Plaintiff is barred form relitigating

the enforceability of the DRP.

    “A fundamental precept of common-law adjudication, embodied

in the related doctrines of collateral estoppel and res

judicata, is that a right, question or fact distinctly put in

issue and directly determined by a court of competent

jurisdiction cannot be disputed in a subsequent suit between the


                                 -10-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 10 of 28
same parties.” Aliff v. Joy Mfg. Co., 914 F.2d 39, 42 (4th Cir.

1990) (alteration in original) (quoting S. Pac. R.R. Co. v.

United States, 168 U.S. 1, 48–49 (1897)). “Collateral estoppel3

forecloses ‘the relitigation of issues of fact or law that are

identical to issues which have been actually determined and

necessarily decided in prior litigation in which the party

against whom [issue preclusion] is asserted had a full and fair

opportunity to litigate.’” Sedlack v. Braswell Servs. Grp.,

Inc., 134 F.3d 219, 224 (4th Cir. 1998) (quoting Ramsay v. INS,

14 F.3d 206, 210 (4th Cir. 1994)).

     For collateral estoppel to apply, the proponent must
     establish that: (1) the issue sought to be precluded
     is identical to one previously litigated; (2) the
     issue must have been actually determined in the prior
     proceeding; (3) determination of the issue must have
     been a critical and necessary part of the decision in
     the prior proceeding; (4) the prior judgment must be
     final and valid; and (5) the party against whom
     estoppel is asserted must have had a full and fair
     opportunity to litigate the issue in the previous
     forum.

Id.; Collins v. Pond Creek Mining Co., 468 F.3d 213, 217 (4th

Cir. 2006); Allergan, Inc. v. Apotex, Inc., No. 1:14-CV-1028,




     3 “The Restatement of Judgments now speaks of res judicata
as ‘claim preclusion’ and collateral estoppel as ‘issue
preclusion.’ Some courts and commentators use ‘res judicata’ as
generally meaning both forms of preclusion.” Allen v. McCurry,
449 U.S. 90, 94 n.5 (1980) (quoting Restatement (Second) of
Judgments § 74 (Tent. Draft No. 3, Apr. 15, 1976)). This court
will use “issue preclusion” to refer to “collateral estoppel.”



                                 -11-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 11 of 28
2015 WL 13358250, at *2 (M.D.N.C. Aug. 31, 2015).4 When “a

defendant employs the doctrine ‘to prevent a plaintiff from

asserting a claim the plaintiff has previously litigated and

lost against another defendant,’ it is known as ‘defensive

collateral estoppel.’” In re Microsoft Corp. Antitrust Litig.,

355 F.3d 322, 326 (4th Cir. 2004) (quoting Parklane Hosiery Co.

v. Shore, 439 U.S. 322, 326 n.4 (1979)).

     At least one other district court in this circuit has

addressed claim and issue preclusion arguments as they pertain

to an arbitration agreement. In Gravelle v. Kaba Ilco Corp., the

court dismissed a plaintiff’s claim that an arbitration




     4 None of the exceptions to collateral estoppel apply in
this case. Some exceptions to collateral estoppel include
situations:

     where the party against whom the doctrine is invoked
     had a heavier burden of persuasion on that issue in
     the first action than he does in the second, or where
     his adversary has a heavier burden in the second
     action than he did in the first. Additionally, the
     doctrine of collateral estoppel does not apply to a
     legal ruling if there has been a “major” change in the
     governing law since the prior adjudication that could
     render [the] previous determination inconsistent with
     prevailing doctrine.

Collins v. Pond Creek Mining Co., 468 F.3d 213, 217–18 (4th Cir.
2006) (internal citations and quotations omitted). Likewise, the
other exceptions noted by the Second Restatement of Judgments
are also inapplicable here. See Restatement (Second) of
Judgments § 28 (Am. Law Inst. 1982); see also McHan v. Comm'r,
558 F.3d 326, 331 (4th Cir. 2009) (citing one exception from
Second Restatement).

                                 -12-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 12 of 28
agreement was not enforceable. Gravelle, No. 5:13-CV-642-FL,

2014 WL 1513138, at *3 (E.D.N.C. Apr. 16, 2014). The court

explained that the plaintiff had previously litigated the issue

of an arbitration agreement’s enforceability, and that the

plaintiff could not use a second suit to attack the agreement.

Id. Though the court dismissed the suit on claim preclusion

grounds, it also noted that the claim should be dismissed on

issue preclusion grounds as well. Id. at *3 n.1; see also

Preferred Care of Del., Inc. v. Crocker, No. 16-6179, 2017 WL

3223003, at *2 (6th Cir. Feb. 28, 2017) (“The state trial

court's order was a ‘final judgment’ for the purpose of issue

preclusion because it was a definitive ruling on the issue of

the enforceability of the arbitration agreement and was the

completion of all of the steps necessary to adjudicate that

issue.”).

    The court finds that issue preclusion bars reconsideration

of the DRP’s enforceability.

            1.   Identical Issues

    The issue of enforceability presently before this court is

identical to the issue that was before it in 2017. The DRP at

issue in the 2017 case and the DRP at issue in this case is the

exact same agreement. (Compare 1:17CV495 (Doc. 12-3), with Odle

Decl. (Doc. 15-1) at 7–27.) The facts surrounding Plaintiff’s

assent to the DRP are the exact same. (Compare 1:17CV495 (Doc.

                                 -13-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 13 of 28
12-2) ¶¶ 8–22, with Odle Decl. (Doc. 15-1) ¶¶ 8–22.) The facts

underlying the issues and the law surrounding them have not

changed.

    In the present case, Plaintiff continues to argue that the

DRP is unenforceable. (Am. Compl. (Doc. 4) at 5.) Plaintiff

alleges that Defendant has stated there are no contracts between

it and Plaintiff, meaning there can be no enforceable DRP. (Id.)

Plaintiff also now raises the argument that “Conduent is no

longer a subsidiary of Xerox as of December 31, 2016. . . . The

‘agreement’ only applies to Xerox and their subsidiaries.”

(Pl.’s Resp. (Doc. 19) at 1.) For that reason, Plaintiff argues,

the agreement is “null and void” as of the day Conduent was

“[spun] off” from Xerox. (Id.) Plaintiff does not raise any

other arguments against the DRP.

    As to Plaintiff’s first argument, Plaintiff raised several

arguments in 2017 that there was never a contract between him

and Defendant, Starnes, 2018 WL 3466951, at *4; the court,

however, rejected those arguments and found that “the DRP[]

constitutes a valid contract between the parties,” id. at *8.

The issue of an enforceable contract was therefore before the

court in 2017. (See also 1:17CV495 (Doc. 15) at 12.) Plaintiff

does not present new evidence or law that changes this court’s

analysis.



                                 -14-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 14 of 28
     The issue of Conduent’s relationship to Xerox was also

before this court in 2017. In its brief in support of its 2017

motion to dismiss and compel arbitration, Defendants explained

repeatedly that the relationship between Xerox and Conduent was

not grounds to invalidate the agreement signed by Plaintiff.

(See 1:17CV495 (Doc. 12-1) at 1 n.1, 3 n.2.) The court

acknowledged this fact in its 2017 memorandum opinion and order.

Starnes, 2018 WL 3466951, at *1 n.1. Though Plaintiff did not

raise counter-arguments against Defendants’ arguments, the issue

was before the court in 2017.5

     The issues in the 2017 suit and the present suit as to the

enforceability of the DRP are identical.

          2.   Essential to Court’s Previous Decision

     It was essential to this court’s pervious decision that the

DRP was enforceable. Cf. Midwest Mech. Contractors, Inc. v.

Commonwealth Constr. Co., 801 F.2d 748, 752 (5th Cir. 1986)

(finding issue preclusion did not bar claims about

enforceability of agreement since district court’s decision to


     5 Though irrelevant for issue preclusion purposes, the court
also notes that Plaintiff’s argument regarding Conduent’s
relationship to Xerox lacks merit. The DRP governs “disputes”
between the “Company” and “Employees.” (Odle Decl. (Doc. 15-1)
at 12.) The DRP defines “Company” as “every . . . predecessor
. . . and the successors and assigns of all such entities
. . . .” (Id.) Conduent is a successor to XBS. (Id. ¶ 3.) XCS
was a wholly owned subsidiary of XBS. (Id.) XCS hired Plaintiff
in 2015. (Id. ¶ 8.) By its own terms, the DRP was in force even
after Conduent was “[spun] off” by Xerox.
                                 -15-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 15 of 28
dismiss could have been based on alternative grounds). In the

2017 suit, this court held that “a valid, written arbitration

agreement exists between the parties, and all of Plaintiff’s

claims fall within the substantive scope of the agreement.”

Starnes, 2018 WL 3466951, at *9. The court then dismissed the

action, rather than staying the action, in light of that

conclusion. Id. The issue of the DRP’s enforceability was

essential to this court’s previous judgment.

    Further, and more specifically, the issue of whether the

DRP was still binding after XBS became Conduent was also

essential to the court’s analysis. The court addressed XBS’s

transition in its 2017 memorandum opinion and order. As the

court noted then, “XCS was a subsidiary of Xerox Business

Services, which was itself a subsidiary of Xerox Corporation.

XCS was spun off to Conduent, Inc.” Starnes, 2018 WL 3466951, at

*1 n.1. The court found that

    Defendants agreed to be bound by the same terms in the
    Arbitration Agreement, agreeing to arbitrate disputes
    rather than submit them to a court or jury. This
    mutual agreement to be bound is sufficient
    consideration. This court finds, both as a matter of
    fact and law, that Plaintiff applied for employment
    with Defendants, that Defendants extended Plaintiff an
    offer of employment subject to certain conditions
    including, inter alia, an agreement to arbitrate, and
    Plaintiff accepted that offer. An agreement to
    arbitrate exists between the parties.

Id. at *7. Though the 2017 suit also included XCS as a

defendant, the court found that Conduent, too, had been bound by

                                 -16-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 16 of 28
the agreement. The court’s reasoning applied to all of the

defendants, not just XCS. If Conduent was not a successor in

interest to XBS, the court could not have concluded that

Conduent was bound by the DRP.

          3.   Actually Litigated

    As for whether the issue was actually litigated, the

parties in the previous action directly argued the issue in

their briefing. The parties included exhibits in addition to

their briefs, (see, e.g., 1:17CV495 Docs. 23-1, 23-2, 23-3,

23-4, 23-5, 23-6, 23-7), and the court liberally construed

Plaintiff’s briefing as factual statements, Starnes, 2018 WL

3466951, at *5. To the extent Plaintiff would attempt to argue

that a decision on the briefing failed to rise to the level of

“actual litigation,” such an argument would fail. See Keystone

Shipping Co. v. New England Power Co., 109 F.3d 46, 52 (1st Cir.

1997) (“[Plaintiff] feebly argues that the state court should

not have disposed of its cause of action by motion, but instead

should have conducted an evidentiary hearing.”).

    Though in the 2017 suit Plaintiff did not counter

Defendants’ arguments regarding the viability of the DRP

following Conduent’s creation and “spin off,” the issue was

plainly before the court. (See 1:17CV495 (Doc. 12) at 1, 3.)

Allowing Plaintiff to use a second suit to raise counter

arguments he did not raise in the first suit would undermine the

                                 -17-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 17 of 28
purpose of the doctrine of issue preclusion. See Sedlack, 134

F.3d at 224; Restatement (Second) of Judgments § 27 cmt. c (Am.

Law Inst. 1982) (“The problem involves a balancing of important

interests: on the one hand, a desire not to deprive a litigant

of an adequate day in court; on the other hand, a desire to

prevent repetitious litigation of what is essentially the same

dispute. . . . And similarly if the issue was one of law, new

arguments may not be presented to obtain a different

determination of that issue.”).

          4.   2017 Judgment was Valid and Final

    An order dismissing an action and compelling arbitration,

in light of an enforceable arbitration agreement, is a valid and

final order on the issue of an arbitration agreement’s validity.

See Hobley v. KFC U.S. Props., Inc., Nos. Civ.A. 05-521, 05-522,

05-523, 05-608, 05-1003, 05-1551, 05-1552, 05-1574, 05-1707,

05-1708, 05-2190(RMC), 2006 WL 249981, at *3 (D.D.C. Jan. 31,

2006) (“[A prior court’s] determination that those claims fell

within the scope of the parties' arbitration agreement was a

decision on the merits of the applicability and enforceability

of that agreement.”); see also Americana Fabrics, Inc. v. L & L

Textiles, Inc., 754 F.2d 1524, 1530–31 (9th Cir. 1985) (giving

preclusive effect to a federal district court’s determination

that an arbitration agreement was binding even though that court

may have exceeded its statutory authority); Preferred Care of

                                 -18-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 18 of 28
Del., 2017 WL 3223003, at *2 (“The state trial court's order was

a ‘final judgment’ for the purpose of issue preclusion because

it was a definitive ruling on the issue of the enforceability of

the arbitration agreement and was the completion of all of the

steps necessary to adjudicate that issue.”); Telepet USA, Inc.

v. Qualcomm Inc., Case No. 2:15-CV-846-JCM(GWF), 2015 WL

7573196, at *2 (D. Nev. Nov. 24, 2015); Albert v. Qwest Commc'ns

Int'l, Inc., Civil No. 06-1251(PJS/JJG), 2006 WL 8443983, at *4

(D. Minn. Sept. 20, 2006), report and recommendation adopted,

Civil No. 06-1251(PJS/JJG), 2006 WL 8443980 (D. Minn. Oct. 18,

2006); cf. Wanderlust Pictures, Inc. v. Empire Entm't Grp.,

L.L.C., Nos. 01Civ.4465(JSM), 85854, 2001 WL 826095, at *3 n.1

(S.D.N.Y. July 19, 2001) (indicating res judicata would not

apply to state court judgment since state court judge denied

motion to compel arbitration for reasons unrelated to

enforceability).

    This court previously found that the DRP was binding and

enforceable; in light of that conclusion, it dismissed the

action to arbitration. Starnes, 2018 WL 3466951, at *8–9. That

order was a final and valid order on the issue of the DRP’s

enforceability.

          5.   Full and Fair Opportunity to Litigate

    Finally, Plaintiff had a full and fair opportunity to

litigate the DRP’s enforceability in the 2017 suit. Plaintiff

                                 -19-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 19 of 28
faces the exact same burden of proof now that he faced then. See

id. at *5 (quoting Minter, 2004 WL 735047, at *2); see also

Collins, 468 F.3d at 218; Restatement (Second) of Judgments § 28

(Am. Law. Inst. 1982) (noting that issue preclusion may not

apply if the “party against whom preclusion is sought had a

significantly heavier burden of persuasion with respect to the

issue in the initial action than in the subsequent action; the

burden has shifted to his adversary; or the adversary has a

significantly heavier burden than he had in the first action”).

The fifth and final prong of issue preclusion is satisfied here.

          6.   Issue Preclusion Conclusion

    The court finds that Plaintiff is barred from relitigating

the enforceability of the DRP. The DRP, (Odle Decl. (Doc. 15-1)

at 7–27), is enforceable. As this court previously concluded,

“the arbitration agreement, as expressly stated in the

employment documents and the DRP, constitutes a valid contract

between the parties.” Starnes, 2018 WL 3466951, at *8. Having

made this determination, the court will now address whether

Plaintiff’s current claims are covered by the DRP.

    B.    Claims Covered by DRP

    Though Plaintiff is barred from relitigating the DRP’s

enforceability, the court must also determine if the DRP covers

Plaintiff’s claims. Plaintiff brings at least one new claim in

this suit that the court did not address in its previous

                                 -20-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 20 of 28
memorandum opinion and order. The court finds that all of

Plaintiff’s current claims are covered by the DRP.

    The second prong of the Adkins framework requires “a

written agreement that includes an arbitration provision which

purports to cover the dispute.” Adkins, 303 F.3d at 500-01. The

court must determine whether the DRP covers Plaintiff’s current

claims.

    Claims subject to arbitration under the DPR specifically

include:

    [a]ny other matter related to or concerning the
    relationship between the Applicant and the Company
    and/or the Employee and the Company alleging violation
    of any federal, state or other governmental law,
    statute, regulation, or ordinance, or common law, or
    contract violation, including but not limited to the
    Age Discrimination in Employment Act, Title VII of the
    Civil Rights Act of 1964, as amended, the Americans
    with Disabilities Act, the Family Medical Leave Act,
    . . . including, by way of example and without
    limitation, allegations of: unlawful retaliation,
    including whistleblower retaliation, discrimination or
    harassment based on race, sex, religion, creed, color,
    marital status, sexual orientation, citizenship,
    national origin, age, veteran or military status,
    disability status, or other legally protected
    characteristics; wrongful discharge; [or] constructive
    discharge . . . .

(Odle Decl. (Doc. 15-1) at 12.) Further, any claims based on the

“employment or potential reemployment of an Employee, including

but not limited to the terms, conditions, or termination of such

employment with Xerox services[.]” (Id.)




                                 -21-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 21 of 28
    Plaintiff’s Amended Complaint alleges violations of the

ADAAA, FMLA, and Title VII. (Am. Compl. (Doc. 4) at 3.)

Plaintiff also appears to bring an Age Discrimination in

Employment Act claim because he says he was discriminated

against based on his age. (Id. at 5.) Plaintiff alleges he was

retaliated against in the form of his termination and

Defendant’s subsequent refusal to rehire him. (Id.) All of

Plaintiff’s claims are covered by the express, plain terms of

the DRP. See Starnes, 2018 WL 3466951, at *8 (“Plaintiff’s FMLA,

ADAAA, and discrimination claims fall squarely within the plain

language of the arbitration provision.”). Having concluded that

Plaintiff is barred from relitigating the existence of an

enforceable arbitration agreement and that the DRP covers his

present claims, the second Adkins requirement is satisfied.

    C.    Remaining Adkins Prongs

    The court now turns to the other three Adkins prongs.

    To compel arbitration under § 4 of the FAA, a litigant must

show “(1) the existence of a dispute between the parties, (2) a

written agreement that includes an arbitration provision which

purports to cover the dispute, (3) the relationship of the

transaction, which is evidenced by the agreement, to interstate

or foreign commerce, and (4) the failure, neglect or refusal of

the defendant to arbitrate the dispute.” Adkins, 303 F.3d at

500-01 (citation omitted).

                                 -22-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 22 of 28
    First, there is no question that a dispute exists between

the parties. Neither party contests that prong.

    As to the third prong, the “relationship of the

transaction, which is evidenced by the agreement, to interstate

or foreign commerce,” it is also undisputed. “[T]he reach of the

[FAA] is broad. . . . The Supreme Court has interpreted this

provision as exercising the full scope of Congress’s commerce-

clause power.” Rota-McLarty v. Santander Consumer USA, Inc., 700

F.3d 690, 697 (4th Cir. 2012) (citations omitted). While

diversity of citizenship alone is not enough to classify a

transaction, “the FAA does not impose a burden upon the party

invoking the FAA to put forth specific evidence proving the

interstate nature of the transaction,” nor does a court need to

“identify any specific effect upon interstate commerce, so long

as ‘in the aggregate the economic activity in question would

represent a general practice . . . subject to federal control.’”

Id. at 697-98 (citations omitted).

    The nature of Plaintiff’s and Defendant’s employment

agreement itself reflects an effect on interstate commerce, as

Plaintiff, a North Carolina resident, was employed to work from

his home, in a remote tech support capacity, for a company

serving facilities and people inside and outside North Carolina

utilizing interstate mail and travel systems. (Am. Compl. (Doc.

4) at 2–5.) Plaintiff has not put forward evidence contesting

                                 -23-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 23 of 28
these facts. Further, but not dispositive, the agreement is

between a North Carolina individual and a New Jersey

corporation. (Id. at 2.) These factors show that the third

requirement is satisfied.

    Finally, Plaintiff has refused to arbitrate the dispute:

Plaintiff has not engaged in the process for arbitration set

forth in the agreement and has instead filed suit. Defendant has

filed a declaration from Maryjo Lovie Roberts explaining in some

detail the efforts of Defendant to engage in arbitration with

Plaintiff and Plaintiff’s refusal to do so. (See generally

Roberts Decl. (Doc. 15-2).)

    Thus, the four elements for compelling arbitration under

the FAA have been met in this case, and this court will grant

Defendant’s motion to compel arbitration.

    D.    Stay Pending Arbitration

    “[W]here a valid arbitration agreement exists and the

issues in a case fall within its purview[,]” Adkins, 303 F.3d at

500 (citations omitted), the district court shall, upon

application of one of the parties, “stay the . . . action until

such arbitration has been had in accordance with the terms of

the agreement,” 9 U.S.C. § 3. As found herein, a valid, written

arbitration agreement exists between the parties, and all of

Plaintiff’s claims fall within the substantive scope of the

agreement.

                                 -24-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 24 of 28
    Despite the language of § 3, courts, including the Fourth

Circuit, have noted that dismissal is a proper remedy when all

claims presented in a lawsuit are arbitrable. See, e.g., Choice

Hotels, 252 F.3d at 709-10 (citing Alford v. Dean Witter

Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992)). Here,

Defendant moves to dismiss the case. (Doc. 14 at 1.)

    Neither party has presented a compelling reason for this

court to stay this case pending arbitration. All of Plaintiff’s

claims are arbitrable, there is no suggestion any enforcement of

an arbitration award by this court is necessary, and Plaintiff’s

prior refusals to arbitrate do not suggest this court should

stay this matter for an indefinite period while Plaintiff

considers whether to proceed with his claims in arbitration.

Accordingly, this case should be dismissed.

    E.    Rule 11 Sanctions

    The court finds that Defendant should not recover

attorneys’ fees and costs in this action.

    In the 2017 suit, this court denied Defendants’ motion for

fees, concluding that:

    While Defendants may be justifiably frustrated with
    having to defend its agreed-upon arbitration
    provision, Rule 11 directs the inquiry to an opposing
    party’s knowledge, information, and belief. Fed. R.
    Civ. P. 11(b) (“By presenting to the court a pleading
    . . . an attorney or unrepresented party certifies
    that to the best of the person’s knowledge,
    information, and belief, formed after an inquiry
    reasonable under the circumstances . . . .”).

                                 -25-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 25 of 28
    Plaintiff does not deny being advised of his
    arbitration obligations by opposing counsel.
    Nevertheless, in nearly every contractual dispute,
    parties are in disagreement over the meaning and
    requirements of contractual terms. Under the
    circumstances here, this court does not find an award
    under Rule 11 appropriate.

Starnes, 2018 WL 3466951, at *9. Though this is the second suit

Plaintiff has filed on virtually the same facts and claims, the

court does not find that sanctions are appropriate here for this

pro se Plaintiff.

    Pro se plaintiffs are not held to the same standards as

attorneys. See, e.g., Hughes v. Rowe, 449 U.S. 5, 10 n.7 (1980).

However, while not held to the same standards as attorneys, “pro

se litigants are not entitled to a general dispensation from the

rules of procedure . . . .” Jones v. Phipps, 39 F.3d 158, 163

(7th Cir. 1994).

    A violation of Rule 11 is subject to sanctions, and
    “pro se litigants are subject to any and all
    appropriate sanctions for their misconduct.” This
    includes pro se litigants who file frivolous or
    repetitive lawsuits. Therefore, Plaintiff is cautioned
    that she cannot seek to re-file the complaint that the
    court dismissed with prejudice, looking for a second
    bite at the apple.

Makau v. Meyer, No. 1:16CV1346, 2018 WL 5919741, at *1 (M.D.N.C.

Nov. 13, 2018), aff'd, 764 F. App'x 292 (4th Cir. 2019), cert.

denied, ____ U.S. ____, 140 S. Ct. 288 (2019) (quoting Zaczek v.

Fauquier Cty., 764 F. Supp. 1071, 1077 & n.21 (E.D. Va. 1991)).




                                 -26-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 26 of 28
       Plaintiff brought at least one new claim in this second

suit, an ADEA claim. (Am. Compl. (Doc. 4) at 5.) Plaintiff also

filed his first suit before he was terminated, a factual change

from Plaintiff’s first suit.

       Awarding attorneys’ fees under Fed. R. Civ. P. 11(c) is

within this court’s discretion. See Custer v. Sweeney, 89 F.3d

1156, 1169 (4th Cir. 1996). This court does not find, given

Plaintiff’s new ADEA claim and his termination after his first

suit, that Plaintiff acted with the requisite degree of bad

faith to merit Defendant’s requested Rule 11 relief. Defendant’s

motion will be denied on that ground.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that Defendant’s Motion to Compel

Arbitration and Dismiss or in the Alternative, to Stay

Proceedings Pending Arbitration, (Doc. 14), is GRANTED IN PART

AND DENIED IN PART. Defendant’s Motion is GRANTED to the extent

it moves the court to dismiss Plaintiff’s Amended Complaint, and

that this action is hereby DISMISSED WITHOUT PREJUDICE to the

arbitration proceedings. Defendant’s Motion is DENIED to the

extent it moves this court to award costs and attorneys’ fees

pursuant to Fed. R. Civ. P. 11(c).

       Though the court is denying Defendant’s Motion for costs

and fees, Plaintiff is CAUTIONED that a third suit involving the



                                    -27-



      Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 27 of 28
same facts and causes of action in this and his previous suit

MAY RESULT IN SANCTIONS.

    A judgment in accordance with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

    This the 9th day of September, 2020.



                                 __________________________________
                                    United States District Judge




                                 -28-



   Case 1:19-cv-00139-WO-LPA Document 23 Filed 09/09/20 Page 28 of 28
